Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement (“Agreement”) is made as of June 15, 2007 by and among LESLIE’S
HOLDINGS, INC., a Delaware corporation (“Holdings”), LESLIE’S POOLMART, INC., a
Delaware corporation (the “Company” and, together with Holdings, the
“Companies”), and MICHAEL L. HATCH (“Mr. Hatch”).

RECITALS

A. The Company is a corporation organized under the laws of Delaware. It is
engaged in the business of marketing pool supplies and related pool equipment
and products.

B. Holdings was formed in February 2007 and owns 100% of the voting stock of the
Company.

C. Mr. Hatch is employed by the Company as its President and Chief Operating
Officer. Holdings wishes Mr. Hatch to serve as its President and Chief Operating
Officer and serve on its Board of Directors and Mr. Hatch desires to be so
employed by the Company and to serve in such capacities.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

1. Compensation.

a. Salary. Mr. Hatch’s annual salary shall be $320,000.00, less normal
withholdings, payable in accordance with the Company’s usual and standard
payroll practices.

b. Bonus. Mr. Hatch shall participate in the Company’s Bonus Plan and shall be
eligible during each fiscal year for an annual bonus of 60% of his annual
salary, based on the achievement by the Company of performance goals established
by the Company’s Board of Directors for each such fiscal year, which may include
targets related to the earnings before interest, taxes, depreciation and
amortization (“EBITDA”) of the Company.

2. Exclusivity of Employment. During Mr. Hatch’s employment with Company (the
“Term of Employment”), Mr. Hatch will devote himself full-time to the interests
of the Companies and shall not, at any time or place, either directly or
indirectly, engage in any other business enterprise, although he may serve on
boards and committees of other businesses or industrial groups, attend to
personal investments, and engage in civic and charitable endeavors, provided
that such activities are not competitive with the business of Company and do not
unduly interfere with Mr. Hatch’s attention to his responsibilities under this
Agreement.

3. Fringe Benefits. Mr. Hatch shall be eligible to participate in the Company’s
benefit plans made generally available by the Company to executives of the
Company presently or in the future, subject to and on a basis consistent with
the terms, conditions and administration of any such plans. Such benefits
currently include four (4) weeks of vacation each year, personal and sick leave,
disability, and medical and life insurance.



--------------------------------------------------------------------------------

4. Severance. If Mr. Hatch’s employment is terminated by the Company for any
reason other than (i) under its retirement policy, (ii) upon Mr. Hatch’s death
or Disability or (iii) for Just Cause, the Company shall pay him a lump sum
amount equal to his current annual salary and target bonus, less normal
withholdings and will reimburse Mr. Hatch for the premium payable by him for
health and medical-care insurance coverage for him and his dependents under
COBRA for a period of 12 months after the termination.

For the purpose of this section, a termination for “Just Cause” shall mean a
termination of employment for any of the following reasons:

a. Mr. Hatch’s breach of this Agreement or of a material policy of the Board of
Directors of Holdings or the Company; or

b. the engaging by Mr. Hatch in willful, reckless or grossly negligent
misconduct; or

c. Mr. Hatch’s indictment, charge, conviction or guilty plea (or plea of nolo
contendere) with respect of an offense involving moral turpitude or a felony; or

d. Mr. Hatch’s failing or refusing to perform any material obligation or to
carry out the reasonable directives of Mr. Hatch’s supervisor consistent with
his duties, and Mr. Hatch fails to cure the same within a period of 10 days
after written notice of such failure is provided to Mr. Hatch; and

e. the performance of services by Mr. Hatch for any other company, entity, or
person which directly competes with the Company during the time Mr. Hatch is
employed by the Company, without the written approval of the Board of Company

5. Dispute Resolution. Mr. Hatch, Holdings and the Company agree that any and
all disputes, controversies, or claims arising out of or related to this
Agreement or its breach, including without limitation, disputes, claims, or
controversies concerning the validity of this Agreement, in whole or in part,
shall be determined exclusively by final and binding arbitration before a single
arbitrator in Phoenix Arizona administered by JAMS pursuant to its Employment
Arbitration Rules & Procedures and subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness, and that judgment upon the
award of the arbitrator may be rendered in any court of competent jurisdiction.
The arbitrator shall be selected from a list of arbitrators provided by JAMS
with substantial professional experience in employment matters. the Company will
pay all administration fees associated with the arbitration and the cost of
arbitrator, it being the parties’ intention that Mr. Hatch not bear any costs
that he would not be required to bear in a court proceeding. The arbitrator’s
authority and jurisdiction shall be limited to determining the dispute in
arbitration in conformity with law, to the same extent as if such dispute were
to be determined as to liability and remedy by a court without a jury. The
arbitrator shall render an award that shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
Holdings, the Company and Mr. Hatch expressly waive all rights to a jury trial
in court on all statutory or other claims.

6. Assignability; Third Party Beneficiary.

a. In the event the Company shall merge or consolidate with any other
partnership, limited liability company, corporation, or business entity or all
or substantially all the Company’s business or assets shall be transferred in
any manner to any other partnership, limited liability company, corporation or
business entity, such successor shall thereupon succeed to, and be subject to,
all rights, interests, duties, obligations of, and shall thereafter be deemed
for all purposes hereof to be, the Company hereunder.

 

2



--------------------------------------------------------------------------------

b. This Agreement is personal in nature and none of the parties hereto shall,
without the written consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder, except by operation of law or pursuant to
the terms of Section 6(a) above.

Nothing expressed or implied herein is intended or shall be construed to confer
upon or give to any person, other than the parties hereto, any right, remedy or
claim under or by reason of this Agreement or of any term, covenant or condition
hereof.

7. Confidentiality and Trade Secrets. Mr. Hatch recognizes that he will have
access to trade secrets and proprietary information (the “Company Information”)
of Holdings and the Company and any affiliate of either (a “Company Affiliate”),
and he recognizes that should such information be revealed to a competitor, the
Company would be materially damaged in an amount difficult to calculate. Except
in the performance of his duties to Holdings and the Company, Mr. Hatch shall
not, during the Term of Employment and at all times thereafter, directly or
indirectly for any reason whatsoever, disclose or use any such Company
Information. All records, files, drawings, documents, equipment and other
tangible items, wherever located, relating in any way to or containing Company
Information, which Mr. Hatch has prepared, used or encountered or shall in the
future prepare, use or encounter, shall be and remain Company’s sole and
exclusive property and shall constitute Company Information. Upon the expiration
of the Term of Employment or earlier termination of this Agreement, or whenever
requested by the Company, Mr. Hatch shall promptly deliver to Company any and
all of Company Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of Mr. Hatch. The
foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Company Information to the extent, but only to the extent,
(i) expressly permitted or required pursuant to any other written agreement
between or among Mr. Hatch and Company (and/or Company Affiliates), (ii) such
Company Information which has become publicly known and made generally available
through no wrongful act of Mr. Hatch or of others who were under confidentiality
obligations as to the item or items involved, or (iii) Mr. Hatch is required to
disclose Company Information by or to any court of competent jurisdiction or any
governmental or quasi-governmental agency, authority or instrumentality of
competent jurisdiction; provided, that Mr. Hatch shall, prior to any such
disclosure, immediately notify the Company of such requirement; provided,
further, that Company shall have the right, at its expense, to object to such
disclosures and to seek confidential treatment of any Company Information to be
so disclosed on such terms as it shall determine.

8. Return of All the Company’s Property and Documents. Upon the termination of
his employment, Mr. Hatch immediately will return to the Holdings and the
Company all property of the Companies, including, without limitation, all
documents and information, however maintained (including computer files, tapes
and recordings), concerning Holdings or the Company or acquired by Mr. Hatch in
the course and scope of his employment (excluding only those documents relating
to Mr. Hatch’s own salary and benefits), any laptop computer, Company-owned
automobile(s), keys, access cards or credit cards.

9. Noninterference.

a. The Mr. Hatch agrees that during the Term of Employment and for two (2) year
subsequent to termination of Mr. Hatch’s employment with the Company for any
reason (the “Non-Compete Term”) the Mr. Hatch shall not:

(i) Either directly or indirectly, for himself or on behalf of or in conjunction
with any other person, persons, company, firm, partnership, corporation,
business, group or other entity (each, a “Person”), engage in any Competing
Business, whether as an employee,

 

3



--------------------------------------------------------------------------------

consultant, partner, principal, agent, representative, stockholder or other
individual, corporate, or representative capacity, or render any services or
provide any advice or substantial assistance to any such Person that engages in
a Competing Business. “Competing Businesses” shall include any business which
derives material revenue from the sale of swimming pool products or the service
of swimming pools.

(ii) Either directly or indirectly, for himself or on behalf of or in
conjunction with any other Person, solicit, hire or divert any Person who is, or
who is, at the time of termination of the Mr. Hatch’s employment, or has been
within six (6) months prior to the time of termination of Mr. Hatch’s
employment, an employee of the Company or any Company Affiliate for the purpose
or with the intent of enticing such employee away from the employ of any of the
Company or any Company Affiliate.

(iii) Either directly or indirectly, for himself or on behalf of or in
conjunction with any other Person, solicit, hire or divert any Person who is, or
who is, at the time of termination of the Mr. Hatch’s employment, or has been
within six (6) months prior to the time of termination of Mr. Hatch’s
employment, a customer or supplier of the Company or any Company Affiliate for
the purpose or with the intent of (A) inducing or attempting to induce such
Person to cease doing business with the Company or any Company Affiliate or
(B) in any way interfering with the relationship between such Person and the
Company or any Company Affiliate.

b. The covenants in this Section 8 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Agreement shall thereby be reformed to reflect the same.

c. All of the covenants in this Section 9 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Mr. Hatch against Holdings or the Company
whether predicated on this Agreement or otherwise shall not constitute a defense
to the enforcement by Holdings or the Company of such covenants. It is
specifically agreed that the period following the termination of the Mr. Hatch’s
employment with the Company during which the agreements and covenants of the
Mr. Hatch made in this Section 9 shall be effective, shall be computed by
excluding from such computation any time during which the Mr. Hatch is in
violation of any provision of this Section 9.

d. Notwithstanding any of the foregoing, if any applicable law, judicial ruling
or order shall reduce the time period during which the Mr. Hatch shall be
prohibited from engaging in any competitive activity described in Section 9
hereof, the period of time for which the Mr. Hatch shall be prohibited pursuant
to Section 9 hereof shall be the maximum time permitted by law.

10. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Mr. Hatch and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The respective rights and
obligations of the parties hereunder of this Agreement shall survive the
Mr. Hatch’s termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and
obligations.

 

4



--------------------------------------------------------------------------------

11. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13. Remedies. In the event of any breach hereunder, the party not in breach
shall have the immediate right to pursue all remedies provided for by law and in
equity.

14. Venue and Governing Law. This Agreement is made in accordance with and shall
be interpreted and governed by the laws of the State of Arizona.

(SIGNATURE PAGE FOLLOWS)

 

5



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the date first stated
above.

 

LESLIE’S POOLMART, INC. By:  

/s/ Lawrence H. Hayward

Name:   Lawrence H. Hayward Title:   Chief Executive Officer LESLIE’S HOLDINGS,
INC. By:  

/s/ Lawrence H. Hayward

Name:   Lawrence H. Hayward Title:   Chief Executive Officer

/s/ MICHAEL L. HATCH

MICHAEL L. HATCH

 

6